Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Allowable Subject Matter
Claims 1-27 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art made of record fails to teach/show detecting an exhaust valve actuation fault for a first exhaust valve of the exhaust valves during a first working cycle, the first exhaust valve being associated with a first cylinder; in response to the detection of the exhaust valve actuation fault, cutting off fueling to at least the first cylinder; attempting to actuate the first exhaust valve in a set of one or more second working cycles that follows the first working cycle in the first cylinder, wherein the one or more second working cycles are not fueled; for each of the one or more second working cycles, determining whether the first exhaust valve actuated properly during the set of one or more second working cycles; resuming operation of the first cylinder when it is determined that the first exhaust valve actuated properly during the set of one or more second working cycles; and not resuming operation of the first cylinder when it is determined that the first exhaust valve did not actuate properly during the set of one or more second working cycles.  Detecting an exhaust valve actuation fault for a first exhaust valve of the exhaust valves during a first working cycle, the first exhaust valve being associated with a first cylinder; in response to the detection of the exhaust valve actuation fault, cutting off fueling to at least the first cylinder; attempting to actuate the first exhaust valve in a set of one or more engine cycles that follows the first working cycle, wherein the first cylinder is not fueled during the set of one or more engine cycles; utilizing an electric motor to maintain at least one of a desired drive torque and a desired crankshaft rotation speed during the set of one or more engine cycles; and determining whether to resume operation of the first cylinder based at least in part on whether at least some of the attempts to actuate the first exhaust valve in the set of one or more engine cycles are successful.   In4 TULAP097/MBLInInIIiiInresponse to the detection of the exhaust valve actuation fault, cutting off fueling to at least the first cylinder; attempting to actuate the first exhaust valve in a set of one or more second working cycles that follows the first working cycle in the first cylinder, wherein the one or more second working cycles are not fueled; for each of the one or more second working cycles, determining whether the first exhaust valve actuated properly during the set of one or more second working cycles; resuming operation of the first cylinder when it is determined that the first exhaust valve actuated properly during the set of one or more second working cycles; and not resuming operation of the first cylinder when it is determined that the first exhaust valve did not actuate properly during the set of one or more second working cycles.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI H HUYNH whose telephone number is (571)272-4844. The examiner can normally be reached Monday - Friday 8:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAI H HUYNH/Primary Examiner, Art Unit 3747